 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 OCTAVIA NEWSON,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 17-cv-2918-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              RICHARD P. DONOGHUE, ESQ.
 HOWARD OLINSKY, ESQ.                            United States Attorney
 300 South State Street                          Eastern District of New York
 Syracuse, New York 13202                        271 Cadman Plaza East, 7th Floor
                                                 Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Octavia Newson seeks review of the final decision of the Acting

Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits and supplemental security income. Both parties move

for judgment on the pleadings. Newson requests a remand for further proceedings

and the Commissioner seeks a dismissal of this action. For the reasons stated below,

Newson’s motion is granted, the Commissioner’s motion is denied.

                                               I

      Newson filed her applications for benefits on November 20, 2013 and

November 28, 2013. She alleged that she became disabled on June 27, 2012. Her
                                               1
applications were denied, and she requested a hearing before an ALJ. After the

hearing, the ALJ ruled that Newson was not disabled. The ALJ assigned an RFC of:

      sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
      except that the claimant is limited to: frequent pushing and pulling
      bilaterally; never climbing ladders, ropes, and scaffolds; frequent
      stooping, reaching overhead and in all other directions, handling,
      fingering, and feeling bilaterally; and occasional climbing ramps and
      stairs, crouching, kneeling, crawling, and exposure to vibration.

AR 64. The Appeals Council declined review on March 20, 2017.

                                         II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). If

contradictions appear in the record and an ALJ fails to reasonably explain why he or

she opted for one interpretation over another, the Commissioner’s findings cannot

stand. See, e.g., Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998).

   A. The RFC Determination

      Newson challenges the ALJ’s findings as to her ability to reach. As relevant

to those functional limitations, the ALJ assigned partial weight to the opinion of
                                         2
consultative examiner Dr. John Fkiaras, great weight to the opinion of treating

physician Dr. Gus Katsigioris, some weight to the opinion of physical therapist

Malgorzata Lis-Cruz, and partial weight to the opinion of consultative orthopedic

examiner Dr. Chaim Shtock. Remand is necessary here because the RFC

determination as to reaching was not supported by substantial evidence.

      A claimant’s RFC is the most a claimant can do on a regular and continuing

basis despite her limitations. 20 C.F.R. § 416.945(a)(1). “[T]he RFC can only be

established when there is substantial evidence of each physical requirement listed in

the regulations.” Whittaker v. Comm'r of Soc. Sec., 307 F.Supp.2d 430, 440

(N.D.N.Y. 2004). While the ALJ need not resolve every conflict in the record, “the

crucial factors in any determination must be set forth with sufficient

specificity.” Calzada v. Asture, 753 F.Supp.2d 250, 268–269 (S.D.N.Y. 2010).

      Here, the finding that Newson can frequently reach with both arms is not

supported by substantial evidence. Significantly, the vocational expert (VE) testified

that all available jobs with transferrable skills “require more than occasional

reaching.” AR. 450. Thus, a finding regarding Newson’s ability to reach is essential

in determining whether she can perform work in the national economy.

      Dr. Katisigiorgis’ opinion was vague, which the ALJ admits. It can hardly be

deemed an opinion as it simply recommends “Restricted Activities.” AR. 370. While




                                          3
treating physician opinions are afforded more weight than consultative opinions, Dr.

Katisigiorgis’ note is not an opinion, as it fails to address any physical limitations.

      “While in some circumstances, an ALJ may make an RFC finding without

treating source opinion evidence, the RFC assessment will be sufficient only when

the record is clear and contains some useful assessment of the claimant's limitations

from a medical source.” Muhammad v. Colvin, No. 6:16-cv-06369(MAT), 2017 WL

4837583, at *4 (W.D.N.Y. Oct. 26, 2017) (quotations omitted). Because the ALJ

could not have relied on a treating source opinion, the issue is whether the record is

clear, and contains useful assessments of Newson’s limitations to support the RFC.1

      Dr. Shtock and Dr. Fkiaris are the only examiners that discussed Newson’s

physical limitations. Dr. Shtock opined that Newson could frequently reach with her

left arm and occasionally reach with her right arm. The ALJ afforded Dr. Shtock’s

opinion partial weight because his sitting/standing restrictions were unsupported.

The ALJ found the rest of Dr. Shtock’s opinion to be supported by the record.

Without explanation, the ALJ failed to adopt Dr. Shtock’s opinion as to reaching.



1
 The ALJ mentions that Newson’s activities of daily living support the RFC. Normal
daily activities done at Newson’s own pace do not create substantial evidence alone,
in light of the medical evidence. See George v. Colvin, No. 7:12-cv-1610, 2014 WL
652930, at *6 (N.D.N.Y. Feb. 19, 2014) (“The critical differences between activities
of daily living and activities in a full-time job are that a person has more flexibility
in scheduling the former than the latter, can get help from other persons, and is not
held to a minimum standard of performance, as she would be by an
employer.”)(quoting Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012))
                                           4
      Dr. Fkiaras did not specifically opine as to Newson’s ability to reach. Instead,

Dr. Fkiaras stated that Newson had full strength and range of motion in her upper

extremities. These medical findings, made two years prior to Dr. Shtock’s opinion,

clearly contradict Dr. Shtock’s finding that Newson had reaching limitations.

      It is the ALJ’s job to grapple with inconsistencies and develop an incomplete

record further. See Rolon v. Comm'r of Soc. Sec., 994 F.Supp.2d 496, 504 (S.D.N.Y.

2014) (“A perceived internal inconsistency about a critical finding is a conflict or

ambiguity which requires the ALJ to further develop the record”). Despite not

having a treating physician opinion and having contradictory consultative opinions,

the ALJ did not further develop the record. Therefore, the ALJ likely relied on the

medical records, even though “[m]edical records do not necessarily assess functional

abilities; rather, they record, diagnose, and address symptoms.” Perez Garcia v.

Berryhill, No. 3:18-cv-986 (WIG), 2019 WL 2022191, at *4 (D.Conn. May 8, 2019).

      Nonetheless, the medical records here are as unclear as the opinions.2 Newson,

on many occasions, had pain, numbness, and restricted range of motion in her upper

extremities.3 On other occasions, Newson had full strength and range of motion in

her upper extremities.4 Three or four treatment notes supporting each side cannot be



2
  It is necessary to note that the record contains less than 100 pages of medical
records for a period spanning over four years.
3
  AR. 290, 323, 325, 369, 373.
4
  AR. 306-07, 349, 369, 375.
                                          5
deemed “substantial evidence,” considering a more than four-year time period. The

Court finds that a “reasonable mind” would not “accept as adequate” such sparse

medical evidence as to Newson’s ability to reach. Perales, 402 U.S. at 401.

      Given the contradictory opinions of Dr. Shtock and Dr. Fkairas, and the

unclear medical evidence, remand is appropriate to allow the ALJ to

fully develop the record and make a proper RFC determination. See Wilson v.

Colvin, 107 F.Supp.3d 387, 407 (S.D.N.Y. 2015) (“Legal errors regarding the duty

to develop the record warrant remand.”) (collecting cases); Hillsdorf v. Comm'r of

Soc. Sec., 724 F.Supp.2d 330, 347 (E.D.N.Y. 2010) (“Because an RFC

determination is a medical determination, an ALJ who makes an RFC determination

in the absence of supporting expert medical opinion has improperly substituted his

own opinion for that of a physician, and has committed legal error.”).

                                        III

      Newson’s motion is GRANTED, Commissioner’s motion is DENIED. The

case is remanded for further development of the record.

SO ORDERED.

                                              /S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
November 20, 2019




                                         6
